 Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9721 Page 1 of 7



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,                 No. 1:18-cr-167-1

        v.                                      Hon. Paul L. Maloney
                                                U.S. District Judge
HOWARD ANTHONY MAYFIELD,

                     Defendant.
                                        /

       GOVERNMENT’S SENTENCING MEMORANDUM AND
 MOTION TO DISMISS § 851 NOTICE OF PRIOR FELONY CONVICTION

        The United States of America, by and through its attorneys, Andrew Byerly

Birge, United States Attorney for the Western District of Michigan, and Kate Zell

and Daniel McGraw, Assistant United States Attorneys, respectfully submits the

following memorandum concerning its sentencing position in this case. Defendant

Howard Mayfield has an extensive history of drug trafficking, including a prior

federal conviction for possession with intent to distribute crack cocaine. The

defendant was not deterred from the trade even after spending approximately eight

years in federal prison. Given the seriousness of his offense and his repeated drug

trafficking activity, the government asks the Court to impose a sentence within the

guidelines range.

   I.        Background

        The defendant received his first drug conviction from a state court in 1988, at

the age of 21—attempted possession with intent to deliver cocaine. (R.8580: Final



                                            1
 Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9722 Page 2 of 7



Presentence Report (“PSR”), ¶ 153, PageID.8580). Less than two years later, the

defendant was convicted in state court, again, of possession with intent to deliver less

than 50 grams of cocaine. (Id., ¶ 157, PageID.8582). The defendant was initially

sentenced to 24 months’ probation for that offense, but his probation was revoked and

he was sentenced to a term of 3 to 20 years in prison. (Id.). At the age of 24 the

defendant was convicted in state court of attempted possession of cocaine, less than

25 grams. (Id., ¶ 158, PageID.8583). The defendant then had two state court

marijuana convictions in his early thirties, Id., ¶ 166, 167, PageID.8586).

      In 2004, at the age of 37, the defendant was convicted in the Western District

of Michigan of possession with intent to distribute five grams or more of crack cocaine.

(Id., ¶ 171, PageID.8588). The defendant spent approximately seven years in the

Bureau of Prisons for that conviction. (Id.). Within two years of his release from

prison, the defendant violated the terms of his Supervised Release and was ordered

to serve six months in a Residential Reentry Center on account of new criminal

activity, failure to report police contact, and marijuana use. (Id., PageID8588–8589).

Then, on January 2, 2014, the court revoked the defendant’s term of Supervised

Release and sentenced him to 12 months and one day in custody, with no supervision

to follow. (Id.). In 2017, just a couple years after his release from BOP on the

revocation sentence, the defendant connected with codefendant Wilbert Gentry—who

the defendant had met while in BOP—and the two agreed to go into the cocaine

business together.




                                           2
    Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9723 Page 3 of 7



           In addition to the facts summarized in the PSR, details of the defendant’s

extensive cocaine trafficking in the Grand Rapids area may be found in the criminal

complaint originally filed against Mayfield and 14 codefendants in case number 18-

mj-1512.

           On June 20, 2019, the defendant entered a guilty plea pursuant to a plea

agreement in which he agreed to cooperate with the government. (R.702: Plea

Agreement,        PageID.3707–3732).     This    Court   adopted   the    Report    and

Recommendation and adjudicated the defendant guilty on July 16, 2019. (R.1096:

PSR, ¶ 8, PageID.8517).

     II.      Government’s Motion to Dismiss § 851 Notice and Decision
              Respecting U.S.S.G. § 5K1.1

           Due to the defendant’s cooperation, the government agreed to move to dismiss

the amended information and notice of prior felony conviction that was filed pursuant

to 18 U.S.C. § 851. (R.490: Amend. Info. and Not. of Prior Felony Drug Conviction,

PageID.1559–1560). Accordingly, the government moves the court to dismiss the

§ 851 Notice, which would have increased the defendant’s mandatory minimum

prison term from 10 to 20 years, increased the mandatory minimum term of

Supervised Release from 5 years to ten years, and increased the maximum fine from

$10,000,000 to $20,000,000. (The PSR reflects the maximum and mandatory

minimum penalties without the § 851 enhancements).1




1The maximum fine stated in the PSR, $10,000, appears to be a typo; the maximum fine for
the offense is $10,000. (R.1096: PSR, ¶¶ 225, 227).

                                             3
 Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9724 Page 4 of 7



      Also pursuant to the plea agreement, the government agreed to decide whether

to file a motion for departure or reduction of sentence pursuant to U.S.S.G. § 5K1.1

and 18 U.S.C. § 3553(e). The government has considered this issue at length.

Although the defendant participated in proffer meetings and provided useful

information about several codefendants, following the defendant’s guilty plea he

engaged in conduct inconsistent with cooperation, which significantly undermined

his ability to provide substantial assistance to the government. Based on the factors

set forth in U.S.S.G. § 5K1.1, the government does not believe that the defendant

provided substantial assistance warranting a downward departure. As such, the

government is not filing a motion pursuant to § 5K1.1.

   III.   Sentencing Guidelines

      There are no objections to the guidelines calculations in the PSR. The

defendant is being held responsible for 131 kilograms of cocaine, which falls within

the Level 34 range of the Drug Quantity Table in U.S.S.G. § 2D1.1(c), of 50 kilograms

to 150 kilograms. The defendant’s drug trafficking organization was involved with at

least 19 kilograms of cocaine during the final two months of its operation, from March

13, 2018 through May 24, 2018, while law enforcement was intercepting the

defendant’s phones: (a) 8 kilograms seized from codefendant Elsie Boston on March

13, 2018; (b) 5 kilograms the defendant got from codefendant Wilbert Gentry in

Houston between April 4–6, 2018 (c) and 6 kilograms of cocaine the defendant got

from codefendant Craig James). (R.1096: PSR, ¶ 99, PageID.8569). Additionally, the

defendant was receiving cocaine from Wilbert Gentry on a regular basis since


                                          4
 Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9725 Page 5 of 7



approximately April 2017, in quantities of 5 to 8 kilograms at a time. (R.702: Plea

Agreement, PageID.3711). (Id.). And on one occasion, the defendant got at least 15

kilograms of cocaine from Gentry. (Id.).

      The defendant received a 2-level increase in offense level for maintaining a

premises for manufacturing or distributing controlled substances. (R.1096: PSR,

¶ 140, PageID.8579). As noted in the PSR, the defendant used the apartment of his

daughter, Shamekia Liptrot, as a stash house for his cocaine and his drug proceeds.

The PSR identifies 33 instances when Mayfield made trips to his stash house (i.e.,

Liptrot’s residence), as determined through various investigatory methods including

GPS phone pings, GPS tracker data from Mayfield’s vehicle, helicopter surveillance,

physical surveillance, and intercepted communications (Id., PageID.8525–8555).

      Mayfield also received a 4-level increase in offense level for his role as the

organizer and leader of his drug trafficking organization, which involved five or more

participants. (Id., ¶ 142, PageID.8579). Indeed, Mayfield was the leader of a drug

trafficking organization that involved dozens of members in Michigan, as well as

numerous people in Texas (and one in Ohio). The defendant used several people to

ensure the success of his operation, including his daughter, Shamekia Liptrot, whose

apartment he used to store drugs and proceeds, and he used multiple girlfriends—

Jennifer Tadeo, Monica Laster, and Nicole Starr—who accompanied the defendant

on trips to pick up cocaine, among other activities.

      With these adjustments, as well as reductions for acceptance of responsibility,

the defendant’s Total Offense Level is 37. (Id., ¶ 148, PageID.8579). Combined with


                                           5
 Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9726 Page 6 of 7



a Criminal History Category of IV, the defendant’s guidelines range of imprisonment

is 292 to 365 months. (Id., ¶ 216, PageID.8602).

   IV.      18 U.S.C. § 3553(a) Sentencing Factors

         In addition to determining the proper advisory guidelines range, the Court

must also consider the sentencing factors under 18 U.S.C. § 3553(a) when imposing

and explaining its sentence. United States v. Hall, 632 F.3d 331, 335 (6th Cir. 2011)

(citing United States v. Alexander, 543 F.3d 819, 822 (6th Cir. 2008) (citing Gall v.

United States, 552 U.S. 38, 51 (2007))). The Court must impose a sentence that is

sufficient, but not greater than necessary, to comply with the aims of sentencing as

set forth in 18 U.S.C. § 3553(a).

         Within a short time following his release from prison for his prior federal

cocaine trafficking conviction and subsequent supervised release violations, the

defendant began receiving and distributing large amounts of cocaine in the Grand

Rapids area. The defendant’s offense is serious—he brought dozens and dozens of

kilograms of cocaine into the Grand Rapids area, contributing to the devastation

drugs inflict on the community. The guidelines range adequately reflects the

seriousness of the offense and the significant quantity of cocaine the defendant

distributed.

         As mentioned above, the defendant has been involved with criminal drug

trafficking activity for much of his adult life. Additionally, the evidence in this case

indicates that he incorporated others, such as his daughter and his girlfriends, into




                                           6
 Case 1:18-cr-00167-PLM ECF No. 1129 filed 02/06/20 PageID.9727 Page 7 of 7



drug trafficking. The defendant’s criminal background and activity merit a serious

consequence.

      Likewise, specific deterrence and the need to protect the public from further

crimes of the defendants are important sentencing factors here. The defendant has

not been deterred from drug trafficking notwithstanding a lengthy prior term in the

Bureau of Prisons and revocations of Supervised Release. His recidivist history calls

for a serious sentence to deter him from future criminal activity.

                                  CONCLUSION

      For the above-stated reasons, the government respectfully recommends that

the Court deny the defendant’s motion for a downward variance and impose a

sentence that is within the guidelines range.



                                       Respectfully submitted,

                                       ANDREW BYERLY BIRGE
                                       United States Attorney

Dated: February 6, 2020                /s/ Kate Zell
                                       KATE ZELL
                                       DANIEL T. MCGRAW
                                       Assistant United States Attorneys
                                       P.O. Box 208
                                       Grand Rapids, Michigan 49501
                                       (616) 456-2404




                                          7
